RICHARDSON, P. J.,
specially concurring.
I agree with the lead opinion’s conclusion that, under State v. Clowes, 310 Or 686, 801 P2d 789 (1990), defendants’ conduct could not be exonerated through the choice of evils defense if they had been charged with a substantive criminal offense for engaging in the conduct. Presumably, the reasoning in Clowes is equally applicable to injunction proceedings aimed at prohibiting the same conduct.
However, I think the case should be decided on a different basis. Even if the defense or some analog of it could have been asserted by defendants in the original proceeding that resulted in the issuance of the injunction, I would hold that the defense cannot be raised in this criminal contempt proceeding arising out of the violation of the injunction. See In re Tamblyn, 298 Or 620, 695 P2d 902 (1985); Dept. of Rev. v. Carpet Warehouse, 296 Or 400, 676 P2d 299 (1984); State ex rel Mix v. Newland, 277 Or 191, 560 P2d 255 (1977); State ex rel. v. Lavery, 31 Or 77, 49 P 852 (1897); Pyle and Pyle, 111 *324Or App 184, 826 P2d 640 (1992); Renninger and Renninger, 82 Or App 706, 730 P2d 37 (1986).
Both the judicial system and the parties who are protected by an injunction against a defendant’s conduct are entitled to have the merits of enjoining the conduct decided only once and not be open to relitigation every time the defendant chooses to violate the order. As the court said in State ex rel Hathaway v. Hart, 300 Or 231, 240, 708 P2d 1137 (1985), the “essence of criminal contempt is the violation of the court’s order, not the nature of the act that violated the order.” Any effort to justify the act is completely immaterial to the question of whether the actor is in contempt of court for violating the order against committing it.1

 There may be cases where a defense is available that the defendant committed the enjoined act for reasons unrelated to the basis for the prohibition. For example, it might be a defense to a contempt charge that the defendant entered a burning building to rescue someone inside, notwithstanding an injunction against his entering the building that was issued because he had harassed its occupants. Here, however, defendants committed the prohibited act under the exact circumstances that were contemplated at the time that the injunction was issued.